Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-18 and 36-37 in the reply filed on January 31, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-16, 18, and 36-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Demuth, et al. (US 2017/0120387).

	In reference to Claim 1, Demuth discloses a three-dimensional (3-D) printer ([0088]-[0089]), comprising: a frame including a substrate enclosed by walls to define a powder bed region ([0081]-[0085]); a depositor for successively depositing layers of powder in the powder bed region ([0070]-

	In reference to Claim 2, Demuth discloses the printer of Claim 1, as described above.
	Demuth discloses the non-printing operation comprises machining the build piece ([0099]).  

	In reference to Claim 3, Demuth discloses the printer of Claim 2, as described above.
	Demuth discloses the non-printing operation comprises using a cutting tool to remove a machined section of the build piece ([0099]).  

	In reference to Claim 4, Demuth discloses the printer of Claim 3, as described above.
	Demuth discloses the energy source is configured to resume fusing a remaining portion of the build piece after removal of the machined section of the build piece ([0099]).  

	In reference to Claim 5, Demuth discloses the printer of Claim 4, as described above.
	Demuth discloses the robotic arm is configured to insert the machined section of the build piece into a cavity in the build piece ([0046], [0090], [0093]-[0099]).  

	In reference to Claim 6, Demuth discloses the printer of Claim 3, as described above.
	Demuth discloses the depositor is configured to successively deposit new layers of powder onto the substrate in the powder bed region after removal of the machined section of the build piece 

	In reference to Claim 7, Demuth discloses the printer of Claim 6, as described above.
	Demuth discloses the energy source and depositor are configured to resume 3-D printing of the build piece after the inserting the machined section to construct the assembly ([0099]).  

	In reference to Claim 8, Demuth discloses the printer of Claim 6, as described above.
	Demuth discloses the robotic arm is configured to insert the machined section of the build piece into a cavity in the new build piece ([0101], Fig. 7).  

	In reference to Claim 9, Demuth discloses the printer of Claim 8, as described above.
	Demuth discloses the energy source and depositor are configured to resume 3-D printing of the new build piece after the inserting the machined section to construct the assembly ([0099]).  

	In reference to Claim 12, Demuth discloses the printer of Claim 1, as described above.
	Demuth discloses the non-printing operation comprises powder removal and the robotic arm is configured to remove excess powder from a region identified by the controller ([0062]-[0063], [0071], [0085]).  

	In reference to Claim 13, Demuth discloses the printer of Claim 1, as described above.
	Demuth discloses the non-printing operation comprises hydraulic pressing and the robotic arm comprises a component of a hydraulic circuit for pressing a structure into a region of the assembly ([0094]-[0095]).  

	In reference to Claim 14, Demuth discloses the printer of Claim 1, as described above.
	Demuth discloses the non-printing operation comprises one or more of hydraulic pressing, powder removal, milling, and machining, and the robotic arm comprises one or more robotic arms configured to perform the one or more operations ([0062]-[0063], [0071], [0085], [0094]-[0095], [0099]).  

	In reference to Claim 15, Demuth discloses the printer of Claim 1, as described above.
	Demuth discloses the non-printing operation comprises inserting a structure into a cavity or recess of the build piece ([0101], Fig. 7).  

	In reference to Claim 16, Demuth discloses the printer of Claim 15, as described above.
	Demuth discloses the depositor is configured, after the insertion, to deposit additional successive layers over the structure, and the energy source is configured to fuse the additional successive layers such that the structure is trapped in the assembly ([0099]).  

	In reference to Claim 18, Demuth discloses the printer of Claim 1, as described above.
	Demuth discloses the energy source is configured to be interruptible such that fusing the deposited layers of powder is terminated to mill the build piece ([0099]), to press a structure into a recessed portion of the build piece, and to thereafter resume 3-D printing of the build piece to construct the assembly ([0101], Fig. 7).  

	In reference to Claim 36, Demuth discloses a three-dimensional (3-D) printer ([0088]-[0089]), comprising: a frame ([0081]-[0085]); a powder bed region arranged in a lower portion of the frame 

	In reference to Claim 37, Demuth discloses the printer of Claim 36, as described above.
	Demuth discloses the non-printing operation comprises at least one of shaping, milling, or pressing a structure into the build piece ([0062]-[0063], [0071], [0085], [0094]-[0095], [0099]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Demuth, et al. (US 2017/0120387) as applied to Claim 1 above, and further in view of Jacobs (US 2018/0335766).

	In reference to Claim 10, Demuth discloses the printer of Claim 1, as described above.
	Demuth does not disclose the non-printing operation comprises milling and the robotic arm comprises a computer numerically controlled (CNC) mill configured to remove at least a portion of the build piece.
Jacobs discloses the non-printing operation comprises milling and the robotic arm comprises a computer numerically controlled (CNC) mill configured to remove at least a portion of the build piece ([0071]).  
It would have been obvious to one of ordinary skill in the art to complete the printer of Demuth by using a CNC milling system like Jacobs because it would have been a use of a known technique to improve a similar apparatus in the same way.  The prior art (Demuth) contained a base apparatus (printer) upon which the claimed invention can be seen as an improvement.  The prior art (Jacobs) contained a comparable apparatus (printer) that has been improved in the same way (CNC mill) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement 

	In reference to Claim 11, modified Demuth discloses the printer of Claim 10, as described above.
	Demuth discloses a vacuum configured to remove ([0062]), between fusing operations, excess powder generated. 
Jacobs discloses the CNC mill.  

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/Examiner, Art Unit 1742